One of the questions presented is whether plaintiff (appellant) is entitled to recover for the electric energy furnished from October 15th to November 4, 1922, under the terms of the contract between him and the city, dated July 1, 1922.
The facts are not in dispute. They appear in a case stated for the opinion of the trial court and are substantially these: A written contract was executed by the parties, on July 1, 1922, for supplying work and equipment in and about the building of a line of railway. One of the items to be furnished by plaintiff was "electric energy" for the operation and testing of cars under item 13 of the contract, and the city agreed that *Page 346 
"payment will be made at the unit prices bid for the quantities registered on the meters." The price bid was five and a half cents per kilowatt hour. The contract further provided that this electric energy "shall be limited in amount to that required for operation prior to October 15, 1922." For the energy furnished to the date named, the city has paid. When the time limit was reached, the testing of the road and its equipment was not completed and plaintiff continued to furnish electric current from October 15th to November 4, 1922, to the amount of 356,750 kilowatt hours and of the value, according to the bid, of $19,621.25. The case stated, referring to this additional energy, asserts these significant facts: "The plaintiff continued to furnish electric energy for the same purpose, to wit, the operation and testing of cars and other equipment ...... which electric energy the City of Philadelphia used for the purpose of the operation and testing of cars and other equipment...... The use of the electric energy ...... was made necessary by the failure of persons other than the plaintiff, who had contracts with the city for the delivery of material, so to deliver in time to permit testing before October 15, 1922." When the time limit named in the original contract had been reached, the construction, equipment and testing had not been completed, but this was not due to any neglect of plaintiff. In order that the railway might be completed and operated, plaintiff continued to furnish electric current for testing purposes with full knowledge on the part of the city, and the city accepted and used the current for the identical purpose stipulated in the written contract.
While, as the case stated avers, no contract other than the written one was expressly made by the parties, we are firmly of opinion that plaintiff, under the agreed facts, is entitled to be paid for the current furnished, at the bid price, after October 15, 1922.
When the written contract was executed, both parties evidently anticipated that the railway would be fully *Page 347 
completed by October 15th. Through no fault of plaintiff, additional current for testing purposes was required by the city; plaintiff furnished it; and the city accepted and used it for the purpose stated in the contract.
Under the facts here presented, the applicable legal rule is this: "When both parties continued to act under the contract, their tacit agreement to be bound by it is as strong as any express renewal could make it": Good Intent Co. v. Hartzell,22 Pa. 277. There is no difference in principle between the case before us and that of the performance of personal services under a written contract for a definite period after the period has ended, or of the continued occupancy of land after the term stated in the contract has expired. Where the services or the occupancy continue the law presumes that the servant shall be compensated and the landlord shall be paid at the rate fixed by the writing: Wallace v. Floyd, 29 Pa. 184. "When a person hired at an agreed price, for a certain time, ...... continues in the same employment after the expiration of the time without any new agreement, the presumption is, that the parties understand that the original rate of compensation is to be continued. Such is the contract which the law implies, and there can be no recovery upon a quantum meruit, for the parties are presumed to have fixed the rate of compensation": Ranck v. Albright, 36 Pa. 367.
The city, here, with full knowledge that the work of construction, testing, etc., had not been completed within the time limit, without any suggestion looking toward a new contract or change in terms of the old, continued to accept what plaintiff furnished and applied it toward the final completion of the electric railway system, and it follows as matter of law that "a continuance to act under the terms of an expired contract without objection, concludes the party": Buckley v. Garrett, 47 Pa. 204. If plaintiff were seeking to recover an increased rate per kilowatt hour on the theory that the time limit named in the contract had passed, he would be confronted with *Page 348 
the fact appearing in the case stated that, with no effort to change the written contract and no suggestion that the contract had terminated, he voluntarily continued to furnish what the city required in order properly to equip and operate the road, and the law will not permit him to call for payment for electric energy at an increased rate. Whether the written contract requires the furnishing of a particular thing at a given rate during a definite period, or the performance of personal services during such period, the same legal principle is applicable. "Where one is retained by or enters into the employ of another to perform defined services of a personal nature, at a compensation expressly agreed upon, and, after the services have been performed or during the course of their execution, such person proceeds with work of a similar kind or enters upon the performance of other services of the same general character, relating to, connected with, or growing out of the original employment, without any fresh contract or understanding as to a change in compensation, or without a distinct, unequivocal notice to his employer that he insists upon a different standard of remuneration, the standard for valuing these latter services is that which the parties fixed for themselves in the first instance": Osterling v. Allegheny Tr. Co., 260 Pa. 64.
Municipal action is not a condition precedent to plaintiff's right to recover in the circumstances at the contract rate. Nor is his remedy under the force account provision of the contract, which clearly is confined to "unforeseen work." In the written information furnished to bidders it is stated: "Force account, — The force account item bid is taken to provide means of payment for unforeseen work that may be found necessary and that is of a class not provided for in the unit price items." We do not see how it can possibly be asserted in wisdom and in truth that the electric energy furnished after October 15th comes within the force account item. We agree with the able counsel for appellant that the work was *Page 349 
no unforeseen, that it was specifically described, and that there is a unit price item bid for it.
According to the law as we understand it, appellant is entitled to recover for the electric energy furnished from October 15th to November 4, 1922, under the terms of the contract. For that reason, we are constrained to enter our dissent from the judgment of the majority.
PORTER and KELLER, JJ., join in this dissent.